internal_revenue_service number release date index number ------------------------- ----------------------------- ------------------------------------------------ -------------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b01 plr-134589-14 date date legend taxpayer llc llc shareholder a shareholder a subsidiary shareholder b manager predecessor business a state a ------------------------- --------------------- ------------------ ------------------------ -------------------- ------------------ ------------------------- --------------------- --------------- ----------------- ---------------------------------------- ------------------------------ ------------------------- ------------------------------- ------------------------------------- ------------------------ -------------------------------------------------------- --------------------- plr-134589-14 state b state c bankruptcy code bankruptcy court date date date date date date date date date date date date date date a b c d --------------- -------------- ---------------------------------------------- --------------------------------------------------------- ------------------ ------ ------------ ------------ ---------------- ----------- ----------- -------------- -------------- ------------ --------------- ---------------- ---------------- ------------- ----- -------------- ------------ ----------- plr-134589-14 e f g h i j ----------- --------- -------- -------- ----- ---------- dear ------------ this ruling is in response to your letter dated date and subsequent correspondence requesting a letter_ruling on whether taxpayer must capitalize a termination_payment under sec_1_263_a_-4 and sec_1_263_a_-5 of the income_tax regulations facts prior to the date acquisition defined below shareholder a owned all of the stock of shareholder a subsidiary and shareholder a subsidiary owned all of the outstanding interests in llc a state c limited_liability_company treated as a corporation for federal_income_tax purposes at such time llc wholly owned llc and the other subsidiaries conducting business a on date shareholder a and shareholder b entered into an agreement pursuant to which shareholder b would acquire a majority interest in the llc group also known as the taxpayer group effective the same date shareholder b caused its wholly- owned subsidiary predecessor a newly-formed state a limited_liability_company to purchase from shareholder a subsidiary all of the outstanding voting interests in llc the date acquisition in exchange for a and a b interest in predecessor on date llc and its subsidiaries the debtors filed voluntary petitions with the bankruptcy court and entered into a pre-packaged reorganization plan the reorganization under the bankruptcy code subsequently on date predecessor redeemed shareholder a’s indirect b ownership_interest in predecessor such that shareholder b became the sole member of predecessor later on date predecessor converted to a corporation pursuant to the laws of state a and changed its name to taxpayer plr-134589-14 management services in connection with the date acquisition and the reorganization taxpayer and an affiliate of shareholder b manager entered into the management services agreement pursuant to which manager agreed to provide certain services the monitoring services on a regular basis to help taxpayer in the governance and oversight of business a the monitoring services included but were not necessarily limited to the following i participation of manager officers and employees as members of the taxpayer board_of directors the taxpayer board and other governing bodies ii participation of manager officers and employees in monthly meetings iii other assistance to taxpayer in connection with the development of general corporate strategy and corporate governance functions iv finance and tax oversight v oversight and strategic support of taxpayer’s internal and external legal services vi periodic high-level managerial and operational oversight vii mergers and acquisitions advice and support viii facilities advice and support ix sales marketing and customer relations advice and support and x strategic human resources support manager did not provide any services on behalf of the debtors with regard to the reorganization or any other part of the debtors’ bankruptcy proceedings outside of its associates’ membership on the taxpayer board in consideration for manager’s provision of the monitoring services taxpayer agreed to pay a monitoring fee the monitoring fee equal to c per month or approximately d per year the management services agreement executed by the parties on date was scheduled to terminate on date however according to its terms would renew annually for an additional e term unless the parties agreed not to renew before the expiration of the then-current term in addition to the monitoring fee and any fees paid for certain occasional services taxpayer agreed to reimburse manager for all actual and reasonable out-of-pocket expenses_incurred in connection with the services provided within f following the presentation of an invoice setting forth such expenses following the expiration of the initial term ending on date the management services agreement was renewed for g additional e terms the last of which expired on date prior to each renewal and throughout the relevant annual e term the taxpayer group including taxpayer management and its advisors or employees would review invoices and have informal discussions regarding the monitoring services provided further during the time that the management services agreement was effective each of taxpayer and manager as well as its affiliates such as shareholder b was free to enter into other contracts with different service providers or companies such that the management services agreement did not provide either party with an exclusive right also in connection with the date acquisition taxpayer and shareholder a subsidiary entered into a new management services agreement the shareholder a services agreement pursuant to which shareholder a subsidiary would continue to provide certain management services until date plr-134589-14 termination of the management services agreement based on taxpayer’s financial growth and rejuvenated business model both taxpayer and manager agreed to terminate the management services agreement on date manager and taxpayer entered into an agreement to terminate the management services agreement the termination agreement the termination agreement provided that upon the consummation of an underwritten firm commitment public offering that results in the listing or quotation of the stock of taxpayer on one or more nationally recognized stock exchange or quotation systems taxpayer will pay h the termination fee to manager in consideration for all amounts owing under the management services agreement however manager’s receipt of a payment equivalent to the termination fee was not dependent upon a successful public offering in other words even if the termination agreement were to have become void as of date the parties were free to continue their relationship under the management services agreement or renegotiate a termination agreement and terminate the management services agreement the parties arrived at the h figure by reviewing precedential fees from similar transactions deriving at a i average and then multiplying that average by a j management fee which represents an adjusted annual management fee the adjusted annual management fee of j represents the monitoring fee increased by the amount of additional services and time spent by manager starting in date when the shareholder a services agreement terminated this h amount represents in part what taxpayer believed would have been reasonable_compensation for the services provided by manager to a financially sound corporation because manager had agreed to receive less than the amounts it would have ordinarily charged over the course of its services to the taxpayer group due to the fact that the taxpayer group had just emerged from bankruptcy in addition the h amount also represents additional compensation to manager for having successfully turned business a into a profitable business no part of the termination fee represented a payment to terminate an exclusive right for the taxpayer group to use or for manager to provide the monitoring services public offering on date taxpayer completed an initial_public_offering the ipo the taxpayer group used a portion of the net_proceeds from the ipo to pay the termination fee however even if the ipo had not gone forward taxpayer had the financial wherewithal to pay a termination fee to manager in determining whether or not to undertake the ipo none of the investment bankers taxpayer or manager required that taxpayer pay the termination fee as a condition to going forward with the offering ie taxpayer’s payment of the termination fee was not a prerequisite to the occurrence of the ipo plr-134589-14 manager did not assist with any of the activities generally associated with undertaking a stock offering - for example pricing valuation preparing roadshow decks and banker presentations or creating assumptions and projections - or in complying with any of the necessary filing_requirements attendant to listing a company’s shares of stock on an exchange manager did not have expertise in companies engaging in initial public offerings representations a b c d the termination fee did not exceed the value of the services provided by manager to the taxpayer group taxpayer treated the termination fee as an expense for financial_accounting purposes taxpayer treated the monitoring fee as an expense for financial_accounting purposes and for federal_income_tax purposes taxpayer was not prohibited from entering into a contract or other arrangement with any third-party services provider other than manager or its affiliates during the time the management services agreement was in effect rulings requested the termination fee is not required to be capitalized under sec_1_263_a_-4 the termination fee is not required to be capitalized under sec_1_263_a_-5 law and analysis sec_263 of the internal_revenue_code provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that except as otherwise provided in sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to i acquire an intangible see sec_1_263_a_-4 ii create an intangible described in sec_1_263_a_-4 iii create or enhance a separate and distinct intangible asset within the meaning of sec_1 a - b iv create or enhance a future benefit identified in the federal_register or the plr-134589-14 internal_revenue_bulletin as an intangible for which capitalization is required and v facilitate as defined in sec_1_263_a_-4 the acquisition or creation of an intangible sec_1_263_a_-4 provides a general_rule that a taxpayer must capitalize amounts paid to create an intangible described in sec_1_263_a_-4 sec_1 a - d i provides that a taxpayer must capitalize amounts paid to another party to terminate certain agreements a a lease of real or tangible_personal_property between the taxpayer as lessor and that party as lessee b an agreement that grants that party the exclusive right to acquire or use the taxpayer’s property or services or to conduct the taxpayer’s business or c an agreement that prohibits the taxpayer from competing with that party or from acquiring property or services from a competitor of that party in this case taxpayer terminated a management services agreement under which manager agreed to provide monitoring services on a regular basis to assist taxpayer with the governance and oversight of business a because the management services agreement did not provide either the taxpayer group or manager with an exclusive right to receive or provide the monitoring services the termination fee did not create new intangible assets under sec_1_263_a_-4 sec_1_263_a_-5 provides rules for applying sec_263 to amounts paid_or_incurred to facilitate certain transactions including i an acquisition of assets that constitute a trade_or_business whether the taxpayer is the acquirer in the acquisition or the target of the acquisition ii an acquisition by the taxpayer of an ownership_interest in a business_entity if immediately after the acquisition the taxpayer and the business_entity are related within the meaning of sec_267 or sec_707 iii an acquisition of an ownership_interest in the taxpayer other than an acquisition by the taxpayer of an ownership_interest in the taxpayer whether by redemption or otherwise iv a restructuring recapitalization or reorganization of the capital structure of a business_entity including reorganizations described in sec_368 and distributions of stock by the taxpayer as described in sec_355 v a transfer described in sec_351 or sec_721 whether the taxpayer is the transferor or transferee vi a formation or organization of a disregarded_entity vii an acquisition of capital viii a stock issuance ix a borrowing and x writing an option each of i through x a capital_transaction under reg sec_1_263_a_-5 an amount is paid to facilitate a capital_transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances one of the facts relevant to the determination although not determinative is whether the amount would or would not have been paid but for the transaction although taxpayer’s obligation to pay the termination fee was in part dependent upon whether or not a public offering occurred the termination fee was not paid to facilitate plr-134589-14 the ipo the termination fee represents payment for prior services and additional compensation furthermore payment of the termination fee was not a condition in order to proceed with the ipo while a secondary benefit of the monitoring services may have been that the taxpayer group was in a better position by date to undertake the ipo as a result of certain internal management strategies that had been initiated by manager the termination fee was not remitted for services rendered in connection with undertaking the ipo as the court ruled in a e staley manufacturing co v commissioner fees associated with general activities not directly related to the capital_transaction must be tre119_f3d_482 7th cir rev’g 105_tc_166 accordingly the termination fee should not be required to be capitalized under sec_1_263_a_-5 as facilitative of the ipo conclusion based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that the termination fee is not required to be capitalized under sec_1_263_a_-4 the termination fee is not required to be capitalized under sec_1_263_a_-5 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-134589-14 in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates chief branch office of associate chief_counsel income_tax accounting
